UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
______________________________________________

MARILYN TOLBERT-SMITH,

                                      Plaintiff,

                      v.                                                    1:06-CV-1216
                                                                              (FJS/JMF)
STEVEN CHU, Secretary, U.S. Department
of Energy,

                              Defendant.
______________________________________________

APPEARANCES                                          OF COUNSEL

LAW OFFICES OF GARY M.                               KEVIN LEE OWEN, ESQ.
GILBERT & ASSOCIATES                                 LINDA A. KINCAID, ESQ.
The Colonnade at Station Square                      ARI M. WILKENFELD, ESQ.
110 Wayne Avenue, Suite 900
Silver Spring, Maryland 20910
Attorneys for Plaintiff

OFFICE OF THE UNITED                                 DARRELL C. VALDEZ, AUSA
STATES ATTORNEY
Judiciary Center Building
555 Fourth Street, N.W.
Washington, D.C. 20530
Attorneys for Defendant

SCULLIN, Senior Judge

                                             ORDER

       Currently before the Court are Defendant's motion for summary judgment with respect to

Plaintiff's Title VII and Rehabilitation Act claims, see Dkt. No. 67, and Defendant's motion for

summary judgment with respect to Plaintiff's Privacy Act claim, see Dkt. No. 83. Plaintiff

opposes these motions.

       Plaintiff, an employee in the Legacy Management Department of the United States
Department of Energy, asserts claims under the Rehabilitation Act, Title VII of the Civil Rights

Act of 1964, and the Privacy Act against Defendant, alleging discrimination, hostile work

environment and improper disclosure of information regarding her medical condition.1

       Summary judgment is appropriate when there is "no genuine disputes as to any material

fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). A genuine

issue of material fact exists if "a reasonable jury could return a verdict for the nonmoving party."

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). "Credibility determinations, the

weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

functions, not those of a judge." Id. at 255. When faced with a summary judgment motion, the

court must remember that "summary judgment is a drastic remedy, [and therefore] courts should

grant it with caution so that no person will be deprived of his or her day in court to prove a

disputed material factual issue." Greenberg v. Food & Drug Admin., 803 F.2d 1213, 1216 (D.C.

Cir. 1986). Thus, summary judgment is not appropriate where "the evidence presented on a

dispositive issue is subject to conflicting interpretations, or reasonable persons might differ as to

its significance . . . ." Id. (citations omitted). Furthermore, when reviewing the evidence, the

court must draw "all inferences . . . in favor of the nonmoving party[.]" Coward v. ADT Sec.

Sys., Inc., 194 F.3d 155, 158 (D.C. Cir. 1999) (citation omitted).

       Having reviewed the parties' submissions in light of these well-established principles, as


       1
          Specifically, Plaintiff's second amended complaint contains the following causes of
action: (1) Count One - Disability discrimination - failure to accommodate Plaintiff's disability in
violation of the Rehabilitation Act; (2) Count Two - Discriminatory treatment, hostile work
environment, in violation of Title VII and the Rehabilitation Act; (3) Count Three - Retaliation
for participation in equal opportunity activity in violation of Title VII; and (4) Count Four -
Violation of the Privacy Act by posting Plaintiff's confidential records on a widely accessible
computer server and other acts. See generally Dkt. No. 63, Second Amended Complaint.

                                                 -2-
well as the applicable law with regard to each of Plaintiff's claims, the Court concludes that

genuine issues of material fact exist with respect to Plaintiff's failure-to-accommodate claim

under the Rehabilitation Act, thereby precluding summary judgment on that claim. To the

contrary, the Court concludes that Plaintiff has not come forward with any evidence to raise any

material issues of fact with respect to her retaliation and discriminatory treatment, hostile work

environment claims under Title VII and the Rehabilitation Act or with respect to her Privacy Act

claim. Therefore, summary judgment is appropriate with respect to those claims.

       Accordingly, the Court hereby

       ORDERS that Defendant's motion for summary judgment with respect to Plaintiff's

Privacy Act claim, see Dkt. No. 83, is GRANTED; and the Court further

       ORDERS that Defendant's motion for summary judgment with respect to Plaintiff's Title

VII and Rehabilitation Act claims, see Dkt. No. 67, is GRANTED with respect to her retaliation

and discriminatory treatment, hostile work environment claims and DENIED with respect to her

failure-to-accommodate claim.


IT IS SO ORDERED.


Dated: May 24, 2013
       Syracuse, New York




                                                -3-